Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger, US PGPUB 2016/0048221 in view of Kim et al., US PGPUB 2014/0055427 hereinafter referenced as Kim.





As to claim 1, Boulanger discloses an electronic device comprising: a housing (housing of the computer device 104, fig. 1); 
a display viewed through a portion of the housing (display 106, fig. 1); 
 a wireless communication circuit positioned inside the housing (e.g. network 1502, fig. 15); 
a processor positioned in the housing and operationally connected with the display and the wireless communication circuit (the processor of computer device 104, fig. 1); and 
a memory positioned inside the housing, and operationally connected with the processor ([0034] the program code can be stored in one or more computer-readable memory devices, such as computer-readable storage media), wherein the memory stores instructions that when executed, cause the processor to: establish a wireless communication link with a stylus pen, which is inserted into an inner space of the housing, based on a short-range wireless communication protocol, through the wireless communication circuit (as shown in fig. 15, Stylus 102 can communicate with any one or more of computing devices 104(1)-104(4) via a network(s) 1502);
receive a signal including color information of the stylus pen from the stylus pen, through the wireless communication circuit and the short-range wireless communication protocol ([0029] the color component can cause the color information to be stored on the stylus' storage 1522 and/or communicated to companion devices 104 via communication component 1532);
([0011] FIG. 3 shows the user using the stylus 102 to draw with the selected color in the freehand drawing graphical window 110 at 302. In this case, the display window 202 on the stylus 102 shows the color that is being utilized (e.g., that is being drawn in the freehand drawing graphical window 110)).
Boulanger does not specifically disclose sense that the stylus pen is detached from the housing; 
perform a memo function associated with the stylus pen, in response to the detaching of the stylus pen.
However, in the same endeavor, Kim discloses sense that the stylus pen is detached from the housing ([0114] referring to FIG. 5(b), the stylus 10 may be ejected from the body of the mobile terminal 100 by a user. Specifically, the stylus 10 inserted into a stylus combining hole 20 formed at the body of the mobile terminal 100 can be separated from the stylus combining hole 20); 
perform a memo function associated with the stylus pen, in response to the detaching of the stylus pen ([0025] FIGS. 30 to 34 illustrate a memo function of the mobile terminal of FIG. 1 according to a user gesture using the stylus).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Boulanger to further include Kim’s method of performing a memo function in order to use the stylus for multiple purposes.

As to claim 11, Boulanger discloses a method of an electronic device, the method comprising: establishing a wireless communication link, which is based on a short-range wireless communication protocol, with a stylus pen ([0029] the color component can cause the color information to be stored on the stylus' storage 1522 and/or communicated to companion devices 104 via communication component 1532);
receiving a signal, which includes color information of the stylus pen from the stylus pen, through the short-range wireless communication protocol ([0029] the color component can cause the color information to be stored on the stylus' storage 1522 and/or communicated to companion devices 104 via communication component 1532);
receiving at least one stroke input onto a display of the electronic device through the stylus pen; and displaying at least one stroke with a color, which is defined based on the color information, in response to the received stroke input ([0011] FIG. 3 shows the user using the stylus 102 to draw with the selected color in the freehand drawing graphical window 110 at 302. In this case, the display window 202 on the stylus 102 shows the color that is being utilized (e.g., that is being drawn in the freehand drawing graphical window 110)).
Boulanger does not specifically disclose sensing that the stylus pen is detached from an inner space of the electronic device;
performing a memo function associated with the stylus pen, in response to the detaching of the stylus pen.
([0114] referring to FIG. 5(b), the stylus 10 may be ejected from the body of the mobile terminal 100 by a user. Specifically, the stylus 10 inserted into a stylus combining hole 20 formed at the body of the mobile terminal 100 can be separated from the stylus combining hole 20);
performing a memo function associated with the stylus pen, in response to the detaching of the stylus pen ([0025] FIGS. 30 to 34 illustrate a memo function of the mobile terminal of FIG. 1 according to a user gesture using the stylus).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Boulanger to further include Kim’s method of performing a memo function in order to use the stylus for multiple purposes.

As to claim 2, the combination of Boulanger and Kim discloses the electronic device of claim 1. The combination further disclose the memo function associated with the stylus pen is performed in a state that a portion of the display is turned off (Kim, [0178] The controller 180 may control the mobile terminal 100 to enter the dim state upon sensing that the stylus 10 is put down on an area other than the display 151).

As to claim 3, the combination of Boulanger and Kim discloses the electronic device of claim 1. The combination further disclose the memo function associated with the stylus pen is performed in a state that the display maintains a black background (Kim, [0218] Referring to FIG. 41(b), when the user makes a gesture of rubbing the stylus 10, the controller 180 can change the brightness and/or color of the display 151 according to the gesture. For example, the controller 180 can make the display 151 brighter or darker or change the color of the display 151).

As to claim 4, the combination of Boulanger and Kim discloses the electronic device of claim 3. The combination further disclose the display is implemented with an organic light-emitting diode (OLED) or a liquid crystal display (LCD) (Kim, [0059] The display 151 may include at least one of a liquid crystal display, a thin film transistor liquid crystal display, an organic light-emitting diode display, a flexible display and/or a three-dimensional display).

As to claim 5, the combination of Boulanger and Kim discloses the electronic device of claim 4. The combination further disclose the memo function associated with the stylus pen is performed in a state that the electronic device is maintained in a locking state (Kim, [0189] for example, if the mobile terminal 100 enters the standby state or the lock state during execution of the memo function, the memo function can be directly executed through the shortcut icon SI).

As to claim 6, the combination of Boulanger and Kim discloses the electronic device of claim 1. The combination further disclose the instructions cause the processor to: display a first object for storing information on the at least one stroke input, on one area of the display; and store, in the memory, the information on the at least one stroke (Boulanger, [0029] The color component can cause the color information to be stored on the stylus' storage 1522 and/or communicated to companion devices 104 via communication component 1532). 

As to claim 7, the combination of Boulanger and Kim discloses the electronic device of claim 6. The combination further disclose the instructions cause the processor to: display, on one area of the display, at least one of a second object for deleting a portion of the at least one stroke and a third object for initializing the at least one stroke which is displayed (Kim, [0195] Referring to FIG. 28(a), the user may make a gesture of erasing the previously input memo with the stylus 10 gripped upside down). 

 	As to claim 8, the combination of Boulanger and Kim discloses the electronic device of claim 6. The combination further disclose the instructions cause the processor to: execute a memo application associated with the stylus pen, and wherein an execution screen of the memo application includes a specified background screen and the at least one stroke which is displayed on the display with the color when the memo function is executed (Boulanger, [0011] as shown in fig. 3, the display window 202 on the stylus 102 shows the color that is being utilized (e.g., that is being drawn in the freehand drawing graphical window 110 with white background). 

As to claim 9, the combination of Boulanger and Kim discloses the electronic device of claim 1. The combination further disclose the instructions cause the processor to: execute a memo application associated with the stylus pen; receive a user input for selecting a first color (Boulanger, [0008] he freehand drawing graphical window can allow the user to apply color to pixels of the display, such as to draw with color, paint with color, color characters, etc); 
receive a memo input onto an execution screen of the memo application, through the stylus pen; and display, on the display, at least one second stroke, which corresponds to the memo input, with the first color (Boulanger, [0026] The user can adjust his/her movement so that the stylus avoids the vein. The determined color can change accordingly and then the user can select the determined color on the display 202 when he/she is satisfied via select button 1528(A)). 

As to claim 10, the combination of Boulanger and Kim discloses the electronic device of claim 1. The combination further disclose the instructions cause the processor to: execute a memo application associated with the stylus pen; receive a memo input onto an execution screen of the memo application, through the stylus pen; and display the memo input with a color, which is specified based on the color information, onto the display (Kim, [0188] For example, a first shortcut icon SI1 corresponding to a painting function and a second shortcut icon SI2 corresponding to a memo function can be displayed). 

As to claim 12, the combination of Boulanger and Kim discloses the method of claim 11. The combination further disclose the memo function associated with the stylus pen is performed in a state that a portion of the display is turned off (Kim, [0178] The controller 180 may control the mobile terminal 100 to enter the dim state upon sensing that the stylus 10 is put down on an area other than the display 151). 

As to claim 13 the combination of Boulanger and Kim discloses the method of claim 11. The combination further disclose displaying a first object for storing information on the at least one stroke input, on one area of the display; and storing, in a memory, the information on the at least one stroke input, together with the color information, in response to a user input for selecting the first object (Boulanger, [0029] The color component can cause the color information to be stored on the stylus' storage 1522 and/or communicated to companion devices 104 via communication component 1532). 

As to claim 14, the combination of Boulanger and Kim discloses the method of claim 13. The combination further disclose displaying, on one area of the display, at least one of a second object for deleting a portion of the at least one stroke, which is displayed, and a third object for initializing the at least one stroke which is displayed (Kim, [0195] Referring to FIG. 28(a), the user may make a gesture of erasing the previously input memo with the stylus 10 gripped upside down). 

As to claim 15, the combination of Boulanger and Kim discloses the method of claim 13. The combination further disclose executing a memo application associated with the stylus pen, wherein an execution screen of the memo application includes a specified background screen and the at least one stroke which is displayed on the display with the color when the memo function is executed (Boulanger, [0011] as shown in fig. 3, the display window 202 on the stylus 102 shows the color that is being utilized (e.g., that is being drawn in the freehand drawing graphical window 110 with white background).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
2/7/2022